Citation Nr: 1440480	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-16 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to May 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's case was subsequently transferred to the Houston, Texas RO.

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The claim was previously before the Board in February 2014 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the prior remand, the Veteran contends that his headaches began after he was struck in the head and sustained a skull fracture in service.  Service treatment records reveal that the Veteran was treated with stitches for a laceration of the forehead in March 1958.   

The April 2014 VA medical examination is inadequate because the examiner essentially stated that he could not provide a nexus opinion because "there is no mention of headaches" in the service treatment records.  The examiner noted the documented treatment for head injury in service and the Veteran's report that headaches began at that time, but impermissibly relied on a lack of recorded evidence of any in service treatment or complaints for headaches.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board must remand the claim for the opinion to be clarified by the examiner.

The Veteran receives treatment from VA; on remand, attempts must be made to obtain and associate treatment records dated since January 2014.  38 C.F.R. § 3.159 (2013).

In June 2010 the Veteran was seen to establish care at VA.  He reported that he saw his primary care physician, Dr. L. regularly.  Review of the claims file does not reveal treatment records for Dr. L.  In a March 2014 letter, the AMC noted that the Veteran had referred to treatment for headaches provided by a family physician and requested that he either provide authorization and consent to obtain those records or submit them himself.  To date, there has been no response.  Another attempt should be made to obtain those records and any records from Dr. L.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file VA medical records pertaining to the Veteran that are dated since January 2014.  

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. L.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, return the claims file to the examiner who performed the April 2014 examination for an addendum opinion.  If the examiner is unavailable or determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination.  The examiner should comment on the Veteran's report regarding the onset of headaches in service and continuity of symptomatology, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any headache disability found to be present is related to or had its onset during service.

In providing the opinion, the examiner should consider the Veteran's history of head laceration in service and his credible report of headaches in service, regardless of whether the headaches were documented.   

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a SSOC and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

